DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARK HALPER,
                                Appellant,

                                    v.

GLADYS PASSES and GERSON FIELD, Individually and as Trustee(s) of
              the Gladys Passes Revocable Trust,
                          Appellees.

                              No. 4D18-2440

                              [July 25, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 17-
014887 (09).

  Mark Halper, Telluride, Colorado, pro se.

  Diran V. Seropian and Brian N. Heffner of Shendell & Pollock, P.L.,
Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

GROSS, MAY, JJ., and NUTT, JAMES, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.